Citation Nr: 0800173	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-17 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for diabetes mellitus, type II.  

In May 2006, the veteran testified at a hearing before a 
Decision Review Office (DRO) at the RO.  A transcript of the 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In his August 2005 substantive appeal (VA Form 9), the 
veteran checked off a box indicating that he wanted a hearing 
before a Member of the Board at the RO (Travel Board 
hearing).  As noted above, the veteran provided testimony at 
a hearing before a DRO in May 2006.  A transcript of this 
hearing has been associated with the claims folder.  

The veteran has not withdrawn his request for a hearing 
before a Member of the Board at the RO (a Travel Board 
hearing).  Pursuant to 38 C.F.R. § 20.700 (2007), a hearing 
on appeal will be granted to a veteran who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Since the RO schedules travel board 
hearings, a remand of this matter to the RO is warranted.  

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge 
(VLJ), at the RO, pursuant to his August 
2005 request.  The RO should notify the 
veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  If the veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



